DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Non-Final, first Office Action responsive to Applicant’s communication of 10/31/19, in which applicant filed the application.  Claims 1-15 are pending in the instant application and have been rejected below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a scheduler that communicates with the controller application programming interface”; “a delivery application programming interface; and a visualization too.” Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural it is unclear what is being scheduled, delivered, and/or visualized. For purposes of applying prior art only, Examiner’s best guess is based on FIG. 2 showing the scheduler as part of the “market segmentation system 208”. For purposes of applying prior art only, Examiner interprets the limitations as “scheduling the combined market data with internal product data to display the results; a delivery application programming interface for delivering the combined market data; and a visualization tool on a display device to display the scheduled combined market data” based on FIG. 2, par 37, 41 as published. Since there are so many different possibilities, Applicant is invited to amend the claim differently, provided there is sufficient support.
Claims 2-11 depend from claim 1 and are rejected for the same reasons.
Regarding claim 3, the phrase "including but not limited to" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "including but not limited to"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 6 recites “the forecasting module.” There is insufficient antecedent basis for the limitation as there is no previous recitation of “forecasting module” in claim 1. Claim 1 does recite “predictive module”, so perhaps that is what claim 6 could be amended to.
Claim 6 recites “the primary sales unit of measure.” First, there is insufficient antecedent basis for the limitation as there is no previous recitation of “primary” or even 
Claim 9 recites “a delivery application programming interface.” Claim 1 already recites the same limitation. There is insufficient antecedent basis for the limitation in claim 9. Examiner suggests reciting “[[a]] the delivery application programming interface.”
Claim 9 recites “the output from the spatial segmentation module.” There is insufficient antecedent basis for the limitation, as claim 1 or 9 do not previously recite “an output.” Examiner’s best guess is that claim 1 should have “an output from the spatial segmentation module,” but Examiner further suggests reciting what the output is and how it is formed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a system which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 

external spatial market data… (); 
internal product data… (),
…further comprising: 
a data harmonization… that combines market data with internal product data, 
a descriptive module, a predictive module, a feature selection module, and a spatial segmentation module, ()
a scheduler that communicates with…(); 
a visualization… ().
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions – marketing activities. The claims are a series of steps of collecting external and internal market/product data; including “descriptions, predictions, feature selection, spatial segments,” then [112b issue] – scheduling the delivery of a visualization. Presumably, the visualization is something of the marketing data gathered. Accordingly, claim 1 is directed to an abstract idea.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
A “system” for constructing spatial market segments with demand estimates and competitor information comprising: 
MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea); 
external spatial market data “extractors” (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; and MPEP 2106.05h – field of use – names a module as an “extractor” to retrieve the data); 
internal product data “extractors” (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; and MPEP 2106.05h – field of use – names a module as an “extractor” to retrieve the data),
“one or more modules stored in memory and coupled to the controller” (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea), further comprising: 
a data harmonization “module” that combines market data with internal product data, 
a descriptive “module”, a predictive “module”, a feature selection “module”, and a spatial segmentation “module”, (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea)
a scheduler that communicates with “the controller application programming interface” (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; and MPEP 2106.05h – field of use – has communication with an interface); 
a delivery application programming interface (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; and MPEP 2106.05h – field of use – uses an API); and 
MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea).
These elements of “modules, interfaces, extractors, and tools” amounts to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “modules, interfaces, extractors, and tools” are “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
MPEP 2106.05d - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 12 is directed to an article of manufacture (e.g. storage medium) at step 1, which is a statutory category. Claim 12 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. At step 2a, prong 2, claim 12 recites computer readable program executed on a computer to perform each step. Similar to the analysis of claim 1, this is just “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above, and the same reasons above with regards to claim 1 at step 2a, prong 2 and step 2B apply here. The claim is not patent eligible. The remaining limitations are “harmonizing geo-coded market data with geo-coded product data, describing market conditions; forecasting consumer spending as demand for a product category; selecting market features associated with demand for a 
Claim 2 does have an additional element of “controller API includes a connection to each module stored in memory”. This additional element is considered field of use (MPEP 2106.05h) at step 2a, prong 2 and step 2B, as this is merely stating that how the modules are related. Moreover, at step 2B, this is a conventional computer function (MPEP 2106.05d - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321).
Claims 3-8 further narrow the abstract idea. Claims 3-8 recites the specifics of the data gathered (e.g. topics, demographics, spending, revenue, geo-code, spending measures, country/state/zip; forecast in currency; market features; competitor information, etc) which is narrowing the abstract idea. 
Claim 9 does have an additional element of “delivery API includes output from spatial segmentation module”. This additional element is considered field of use (MPEP 2106.05h) at step 2a, prong 2 and step 2B, as this is merely stating that how the modules are related. Moreover, at step 2B, this is a conventional computer function (MPEP 2106.05d - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321).
Claims 10 further narrow the abstract idea. Claims 10 recites user makes market segmentations based on zip codes; which is narrowing the abstract idea. The fact that 
Claim 13 further narrows the abstract idea. Claim 13 recites specifics of spending forecasts, which is narrowing the abstract idea. 
Claim 14 further narrows the abstract idea. Claim 14 recites selecting market features for a product category; which is narrowing the abstract idea. In addition, the “unsupervised learning” is an additional element, but at this high level, the recitation is part of “apply it” on a computer – MPEP 2106.05f and is a field of use (MPEP 2106.05h). There are no recitations of specifics of the learning or how the learning works.
Claim 15 further narrows the abstract idea. Claim 15 recites building market segments with demand forecasts and competitor information; which is narrowing the abstract idea. In addition, the “unsupervised learning to build a topographical layer” is an additional element, but at this high level, the recitation is part of “apply it” on a computer – MPEP 2106.05f and is a field of use (MPEP 2106.05h). There are no recitations of specifics of the learning or how the learning works.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tyagi (US 2015/0088606) and Ignatyev (US 2017/0236182).
Concerning claim 1, Tyagi discloses:
A system for constructing spatial market segments (Applicant’s par 22 as published states spatial model can be used for classifications with self-organizing maps
Tyagi – See par 113 - The clustering module 18 implements a set of clustering and pattern recognition rules including but not restricted to k-means clustering rules, hierarchical techniques and Kohonen SOM based clustering rules, to classify the predictor data streams and elements into a plurality of clusters.
Rose ‘813 – see par 143 - It will be appreciated that the example K-means algorithm may be a "directed" or "supervised" method of clustering because the number of clusters--in this case, segments--may be specified by a user. However, non-directed or self-organizing algorithms (e.g., Kohonen Neural Net) may also be utilized for the segmentation process without departing from example embodiments of the invention.) with demand estimates (Tyagi – see par 42 - classify demand behavior and automatically determine the best forecasting technique and the corresponding forecasting model.) and competitor information (Tyagi – See par 109 – collects data from industries/’competitors, including whether competitor has slashed prices; See par 110, FIG. 1A – competition data 34a) comprising: 
	Tyagi discloses implementing techniques in computer programs and hardware (See apr 192) and receiving data from different sources (See FIG. 1A). Tyagi does not explicitly “a controller application programming interface” as recited.
	Ignatyev discloses the limitations:
a controller application programming interface (Ignatyev – see par 48 - One or more ethnic/nationality characteristics are then found using the methods described herein, sometimes with the addition of accessing a supplementary database (e.g., local, state, or Federal United States census data, other country census data, etc.) via APIs or alternatively, one or more relevant database(s) may be maintained by a merchant or user for use in direct data mining tasks).
Tyagi in combination with Ignatyev discloses:
external spatial market data extractors (par 22 as published states that “Thorough classifications and associations may be constructed from the integrated spatial model by using unsupervised learning algorithms (e.g. self-organizing maps).”
Tyagi – See par 109 - The causal information (including external and internal) collected by the data collector 10 includes the information corresponding to at least the activities performed by relevant industries/competitors. See par 110 - The predictor data streams and elements can also be optionally modulated by the data synthesizer 10A, i.e., an externally defined predictor data stream can be laid on top of an existing predictor data stream); 
internal product data extractors (Tyagi – See par 110 -  As shown in FIG. 1A, the data to be collected by the data collector 10 includes internal data 32 (including the order data 32A, invoice data 32B, shipment data 32C and the promotion/event related data 32D),
one or more modules stored in memory and coupled to the controller (Tyagi – See par 192 - The techniques described above may be implemented in one or more computer programs executing on (or executable by) a programmable computer including any combination of any number of the following: a processor, a storage medium readable and/or writable by the processor (including, for example, volatile and non-volatile memory and/or storage elements), an input device, and an output device. Program code may be applied to input entered using the input device to perform the functions described and to generate output using the output device.), further comprising: 
a data harmonization module that combines market data with internal product data (par 39 as published - A harmonization module 214 may be employed to combine spatial data from multiple sources to create an integrated data structure. par 43 as published- A harmonized vector set 308 includes behavioral data and demand/spending data that may deployed as input to an unsupervised learning method 310 to extract market features that have strong associations with demand for a give product.
Tyagi – See par 44 -  the data collector further configured to collect data corresponding to external factors including macroeconomic factors, market related factors and social media related factors) 
a descriptive module (Examiner notes at this time, each module in claim 1 has no active functions occurring. The name of the module [“descriptive, predictive, feature selection, spatial segmentation”] is not entitled to patentable weight. This is construed as nonfunctional descriptive material and is given no patentable weight because these items have no functional relationship with a computer in the claim. This is the same as the example in MPEP 2111.05 of a table containing batting averages, where the information only has significance to a user reading the information 
For purposes of compact prosecution, art will be applied based on examples of what this could entail from Applicant’s specification. Applicant’s specification par 39 - A descriptive module 216 may be employed to describe market features for the given product category;  par 43, FIG. 3 - "descriptive statistical" 304 [used for forecasting in 306)
Tyagi – See par 109 - The tool 100 includes a data collector 10 configured to collect data from a plurality of diversified sources including historic time series data, causal information and trend indicators. For example, the causal information can include the information that a competitor has slashed the prices of his product/service by 50% or that a competitor has provided a `buy one get one free` offer on some of his products/services (disclosing a description of a feature); See par 113 - using Kohonen SOM (Self organizing maps) for clustering;
In light of claim 5 giving functions required by the “named” module, Ignatyev is also applied - see par 141 - the method may estimate the mean value of the income and age of customers who purchased a specific product from a web store. Here denote I(p) as the mean value of household income for all customers who purchased product p, and I(Z.sub.i) as the mean value of household income in zip codes Z.sub.i; See par 178 – products purchased by persons of “nationality” [a spatial segment]);
a predictive module (Tyagi – See par 111 - The predictor data streams and elements extracted by the extractor 12 are utilized for the purpose of forecasting.), 
Tyagi – See par 115 - demand decomposition based on causal information (mechanisms to attribute part or whole of demand to a set of active demand-impacting causal information, determination of specification bias: residual auto-correlation, heteroskedasticity determination, removal of specification bias using step-wise regression or Bayesian shrinkage; see par 116 - the comparator 22A identifies a set of forecasting models, wherein the set includes at least one forecasting model whose properties are similar to the characteristics of a particular cluster of predictor data streams and elements. The classifier 22, in accordance with the present disclosure identifies a set of forecasting models based on the closeness between the properties of each of the forecasting models and the (common) characteristics of the predictor data streams and elements stored in the respective clusters.
Ignatyev – See par 97 - Based on the likelihood or probability that each customer has a specific ethnicity, nationality, or other demographic characteristic of interest, determine an expected demographic profile or characteristic for an example customer belonging to the set of all customers who purchased the product or service, and for whom data is available (step or stage 412)), and 
a spatial segmentation module (Tyagi – see par 49 - a clustering module provided with a set of clustering and pattern recognition rules, the clustering module configured to receive sets of appropriate predictor data streams and elements analyzed by the analyzer, and group the predictor data streams and elements into a plurality of clusters in accordance with the set of clustering rules such that each cluster contains appropriate predictor data streams and elements having a common data pattern, the clustering module further adapted to extract the characteristic(s) corresponding to each cluster; See par 113 -  The clustering module 18 implements a set of clustering and pattern recognition rules including but not restricted to k-means clustering rules, hierarchical techniques and Kohonen SOM based clustering rules, to classify the predictor data streams and elements into a plurality of clusters.
in case spatial is not referring to Self-organizing maps  See also Ignatyev par 166 – segmenting customer behavior – company determining characteristics of demographics of those who activates a link; See par 178 – products purchased by persons of “nationality” [a spatial segment]; see par 179 – using statistical analysis, recommendations based on products typically purchased together by members of group to which customer belongs); 
a scheduler that communicates with the controller application programming interface (Par 39 as published; FIG. 2 – scheduler 226 – in market segmentation ; par 41 as published - the input data 202 may be extracted from multiple sources according to a variety of time intervals/schedules. -  (Tyagi – See par 46 – extract from collected data, predictor data streams and elements to be utilized for forecasting; par 48 - the analyzer further configured to determine iteratively, in accordance with pre-determined rules, whether all predictor data streams and elements required for forecasting are present, and create sets of predictor data streams and elements which are appropriate for forecasting; see par 110 - the predictor data streams and elements can also be optionally modulated by the data synthesizer 10A, i.e., an externally defined predictor data stream can be laid on top of an existing predictor data stream. The modulation indices i.e., the indices of the predictor data streams and elements that need modulation/fine tuning are identified for each external data stream and are synthesized with respect to the existing predictor data stream (thus the communications are scheduled with respect to different data feeds); See Ignatyev par 48 above for application programming interface); 
a delivery application programming interface (Ignatyev - See also par 62 – FIG. 2 – business data platform 208 has access to data using one more APIs; The user interfaces may include a default user interface for the service to provide access to applications and data for a user or “tenant” of the service; see par 64 - For example, the applications and functionality may include providing web-based access to business information systems, thereby allowing a user with a browser and an Internet or intranet connection to view, enter, process, or modify certain types of business information. See par 132 - the method may estimate one or more demographic characteristics of each customer C.sub.i by examining/processing the probability values corresponding to N.sub.i in database FN, and the probability values corresponding to L.sub.i in database LN. Next the method operates to aggregate the results/outcomes of such probability mappings and to output an aggregated profile of the set of customers who purchased the specified product or service ); and 
a visualization tool (Tyagi – See par 20 - The term `Kohonen SOM based clustering technique` in this specification refers to a clustering and data visualization technique whose aim is to find a set of centroids and to assign each object in a data set to the centroid that provides the best approximation of that object. See par 194 – method steps performed by computer processors and generate output and include “display monitor” and “output device”; Ignatyev – Seee par 80 - Associating the identified data with a specific geographic region or location (such as by determining the zip code or geographic region corresponding to the IP address or extracting zip code information from a user's shipping or billing address, and using the data to specify a location, region, census area, etc., by a mapping or other suitable process).
Both Tyagi and Ignatyev are analogous art as they are directed to clustering/segmenting customer information (Ignatyev par 49; Ignatyev par 166).  1) Tyagi discloses implementing techniques in computer programs and hardware (See apr 192) and receiving data from different sources (See FIG. 1A). Ignatyev improves upon Tyagi by explicitly disclosing using APIs (see par 48, 62). One of ordinary skill in the art would be motivated to further include explicitly using known APIs to efficiently enable the communication and extraction of data and improve upon the retrieval of data in Tyagi. 2) Tyagi discloses describing discounts competitors provided and having causal 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of clustering using SOM in Tyagi to further explicitly use APIs and have zip code and nationality groupings of customers as disclosed in Ignatyev, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

	Concerning claim 2, Tyagi in combination with Ignatyev discloses:
The system as recited in claim 1, wherein the controller application programming interface (Ignatyev par 48, 62) includes a connection to each module stored in memory (Tyagi – see par 192 - The software code may be stored as a series of instructions, or commands on a computer readable medium, such as a random access memory (RAM), a read only memory (ROM), a magnetic medium such as a hard-drive or a floppy disk, or an optical medium such as a CD-ROM; Ignatyev – par 188, 190 memory).


	Concerning claim 3, Tyagi discloses:
The system as recited in claim 1, wherein the internal data extractors acquire product data wherein product data includes price per unit, cost per unit, and the sales unit of measure from a company's system (Tyagi – See par 109 - See par 110 -  As shown in FIG. 1A, the data to be collected by the data collector 10 includes internal data 32 (including the order data 32A, invoice data 32B (disclosing price and cost), shipment data 32C and the promotion/event related data 32D (disclosing sales unit of measure and price)), and 
spatial market data extractors acquire data from multiples sources about topics including but not limited to demographics, psychographics, shopping behavior, spending, business establishments in the same industry, employees per business establishment, revenue per business establishment, and tapestry clusters (Examiner interprets the claim as being “at least one of the topics”, in light of Applicant reciting that the topics are “not limited to” the following list. See also 112(b) rejection above
(Tyagi – See par 110 – consumer data includes demographic data 36b; see par 108 – classify behavior (disclosing shopping behavior); See par 109 - The causal information (including external and internal) collected by the data collector 10 includes the information corresponding to at least the activities performed by relevant industries/competitors; Ignatyev – See par 47 - if a set of people having characteristic C tend to buy or be interested (disclosing psychographic) in one or more products in the set S, then given someone with C, they may be interested in an item in that set; See par 106 -  a recommendation may be generated based on a viewing, browsing, or purchasing session that provides the information used as a “key” or index in determining the most likely value for a shopper's particular demographic characteristic (disclosing shopping behavior, spending); See par 51 - Information regarding certain demographic characteristics of a customer is of value because it can permit a manufacturer or vendor to better plan and execute their marketing/advertising programs by suggesting how best to present and describe a product or service to the most likely purchasers. It thus can be used as one of the inputs to a process that is designed to generate recommendations or suggestions to customers, based at least in part on those demographic characteristics (disclosing “tapestry cluster” , which in spec par 22 has one example of a combination of characteristics - “e.g. millennials living in urban areas with technology jobs”).
It would have been obvious to combine Tyagi and Ignatyev for the same reasons as discussed with regards to claim 1.

	Concerning claim 4, Tyagi in combination with Ignatyev discloses:
The system as recited in claim 1, wherein the data harmonization module combines a company's product data with geo-coded market data into an integrated geo-coded data model that includes both behavioral attributes and spending measures (Par 22 as published gives example of “shopping behavior (e.g. people who eat at Panera Bread)” Examiner interprets “behavioral” as referring to location or name of business visited. Ignatyev – See par 80 – Associating the identified data with a specific geographic region or location (such as by determining the zip code or geographic region corresponding to the IP address or extracting zip code information from a user's shipping or billing address, and using the data to specify a location, region, census area, etc., by a mapping or other suitable process); [0081] Based on the specific geographic region, area, or location, obtaining information regarding the probability of the user having a specific demographic characteristic of interest; See par 84 - Generating a product or service recommendation for the user based at least in part on the user's ethnicity, nationality or other demographic characteristic—this may involve application of one or more heuristics, filtering methods, or comparisons to a set of products or services typically purchased by those having the specific demographic characteristic, ethnicity, etc.)
It would have been obvious to combine Tyagi and Ignatyev for the same reasons as discussed with regards to claim 1.

	Concerning claim 5, Tyagi in combination with Ignatyev discloses:
The system as recited in claim 1, wherein the descriptive module is configured to disaggregate data from the harmonization module and show market features (Tyagi – See par 140-141 - receiving sets of predictor data streams and elements and grouping the predictor data streams and elements into a plurality of clusters, in accordance with clustering rules such that each cluster contains predictor data streams and elements having a common data pattern 212; [0141] extracting the characteristic(s) corresponding to each cluster 214; par 143 - receiving the properties of each of the forecasting models and the extracted characteristics of predictor data streams and elements present in each of the clusters 218).
Tyagi discloses that data sources can be from POS (Point of Sale) terminals (See par 109). However, Tyagi does not explicitly state that the characteristics in the data streams are “country, state, and zip.”
Ignatyev discloses:
at the country, 
state, and 
zip code level for company's product category (Ignatyev – See par 48 - One or more ethnic/nationality characteristics are then found using the methods described herein, sometimes with the addition of accessing a supplementary database (e.g., local, state, or Federal United States census data, other country census data, etc.) via APIs or alternatively, one or more relevant database(s) may be maintained by a merchant or user for use in direct data mining tasks. see par 84 - generating a product or service recommendation for the user based at least in part on the user's ethnicity, nationality or other demographic characteristic—this may involve application of one or more heuristics, filtering methods, or comparisons to a set of products or services typically purchased by those having the specific demographic characteristic, ethnicity, etc.; par 85 - Note that such an inference or estimation as to the value of a user's demographic characteristic may also be used to determine a profile or aggregate value of that characteristic for a set of purchasers of a product or service—this will typically be of use in identifying a set of products or services that are expected to be of greater interest to a customer having the demographic characteristic).
It would have been obvious to combine Tyagi and Ignatyev for the same reasons as discussed with regards to claim 1. In addition, Ignatyev improves upon the point of sale information of Tyagi by explicitly stating that additional characteristics in a cluster/segment can be country, state, and zip code level.

Concerning claim 7, Tyagi in combination with Ignatyev discloses:
The system as recited in claim 1, wherein a feature selection module is configured to identify the market features that are associated with demand for a company's product (Tyagi – See par 115 - demand decomposition based on causal information (mechanisms to attribute part or whole of demand to a set of active demand-impacting causal information, determination of specification bias: residual auto-correlation, heteroskedasticity determination; see par 116 - the comparator 22A identifies a set of forecasting models, wherein the set includes at least one forecasting model whose properties are similar to the characteristics of a particular cluster of predictor data streams and elements. The classifier 22, in accordance with the present disclosure identifies a set of forecasting models based on the closeness between the properties of each of the forecasting models and the (common) characteristics of the predictor data streams and elements stored in the respective clusters; 
See also Ignatyev – See par 115 -  The process or sub-process (identified as step or stage 420) to determine a demographic characteristic may include the following steps or stages: [0116] 420A—for the purpose of determining the most likely or expected value of the characteristic for a purchaser of a specific product or service—access data regarding transactions that involved the purchase of the specific product or service—note that this set should represent a sufficiently large sample of transactions to support the reliability of the determined/inferred value of the characteristic).
It would have been obvious to combine Tyagi and Ignatyev for the same reasons as discussed with regards to claim 1 and 5.

	Concerning claim 8, Tyagi discloses:
The system as recited in claim 1, wherein a spatial segmentation module is configured to build clusters wherein clusters comprise at least market features (Tyagi – See par 113 -  The clustering module 18 implements a set of clustering and pattern recognition rules including but not restricted to k-means clustering rules, hierarchical techniques and Kohonen SOM based clustering rules, to classify the predictor data streams and elements into a plurality of clusters; see par 134 - collecting data from a plurality of sources including historic time series data, causal information and trend indicators and collecting data corresponding to external factors including macroeconomic factors, market related factors and social media related factors 200; [0135] extracting, from the collected data, the predictor data streams and elements to be used for forecasting 20), demand forecasts (Tyagi – see par 42 - classify demand behavior and automatically determine the best forecasting technique and the corresponding forecasting model; See par 143 -  receiving the properties of each of the forecasting models and the extracted characteristics of predictor data streams and elements present in each of the clusters 218; [0144] comparing the characteristics with the properties and identifying a set of forecasting models containing at least one appropriate forecasting model adapted to perform a forecast using the predictor data streams and elements 220), and competitor information (Tyagi – See par 109 - The causal information (including external and internal) collected by the data collector 10 includes the information corresponding to at least the activities performed by relevant industries/competitors. See par 110 – The data synthesizer 10A combines the data obtained from various sources [including competitor from par 109] into a plurality of predictor data streams and elements).

	Cocerning claim 9, Tyagi in combination with Ignatyev discloses:
The system as recited in claim 1, wherein a delivery application programming interface includes the output from the spatial segmentation module (Ignatyev - See also par 62 – FIG. 2 – business data platform 208 has access to data using one more APIs; The user interfaces may include a default user interface for the service to provide access to applications and data for a user or “tenant” of the service; see par 64 - For example, the applications and functionality may include providing web-based access to business information systems, thereby allowing a user with a browser and an Internet or intranet connection to view, enter, process, or modify certain types of business information. See par 132 - the method may estimate one or more demographic characteristics of each customer C.sub.i by examining/processing the probability values corresponding to N.sub.i in database FN, and the probability values corresponding to L.sub.i in database LN. Next the method operates to aggregate the results/outcomes of such probability mappings and to output an aggregated profile of the set of customers who purchased the specified product or service).
It would have been obvious to combine Tyagi and Ignatyev for the same reasons as discussed with regards to claim 1.

	Concerning claim 10, Tyagi in combination with Ignatyev discloses:
The system as recited in claim 1, wherein the visualization tool further comprises at least a selection menu of a company's retail/shipping locations that allows the user to generate market segmentations for scenarios with multiple zip codes (Applicant’s spec par 37 as published gives example of “scenario” as “at least one product category and zip code”
Igantyev – See par 141 -  For example, in one embodiment, the method may estimate the mean value of the income and age of customers who purchased a specific product from a web store. Here denote I(p) as the mean value of household income for all customers who purchased product p, and I(Z.sub.i) as the mean value of household income in zip codes Z.sub.i, respectively (i=1, 2, . . . , N)).
It would have been obvious to combine Tyagi and Ignatyev for the same reasons as discussed with regards to claim 1 and 5.


A non-transitory computer readable storage medium comprising a computer readable program, wherein the computer readable program when executed on a computer causes the computer to perform the steps (Tyagi – See par 192 - The techniques described above may be implemented in one or more computer programs executing on (or executable by) a programmable computer including any combination of any number of the following: a processor, a storage medium readable and/or writable by the processor (including, for example, volatile and non-volatile memory and/or storage elements), an input device, and an output device. Program code may be applied to input entered using the input device to perform the functions described and to generate output using the output device) of: 
extracting data from multiple data sources and passing the data to modules coupled to a controller (Tyagi – See par 192 - The techniques described above may be implemented in one or more computer programs executing on (or executable by) a programmable computer including any combination of any number of the following: a processor, a storage medium readable and/or writable by the processor (including, for example, volatile and non-volatile memory and/or storage elements), an input device, and an output device. Program code may be applied to input entered using the input device to perform the functions described and to generate output using the output device), wherein modules further comprise: 

Ignatyev discloses:
harmonizing geo-coded market data with geo-coded product data, describing market conditions (Ignatyev – See par 93 - Determine one or more of a first name, last name, and geographic location/address for each customer/buyer of the specified product or service; See par 165 – determined that 30% of purchases of product “vacation packages to Europe” had zip code and average age between 22 to 26).
Tyagi in combination with Ignatyev discloses:
forecasting consumer spending as demand for a product category (Tyagi – See par 115 - demand decomposition based on causal information (mechanisms to attribute part or whole of demand to a set of active demand-impacting causal information; 
See also Ignatyev par 114, FIG. 4b - As shown in the figure, a process to determine a demographic characteristic (identified as step or stage 420) may be utilized for two purposes: (a) to determine the expected value of the characteristic for each of a set of purchasers of a specific product or service, and from that to determine the most likely or expected value of the characteristic for a purchaser of the product or service; and (b) to determine the expected value of the characteristic for a current customer/shopper.),
Tyagi – See par 115 - demand decomposition based on causal information (mechanisms to attribute part or whole of demand to a set of active demand-impacting causal information, determination of specification bias: residual auto-correlation, heteroskedasticity determination; see par 116 - the comparator 22A identifies a set of forecasting models, wherein the set includes at least one forecasting model whose properties are similar to the characteristics of a particular cluster of predictor data streams and elements. The classifier 22, in accordance with the present disclosure identifies a set of forecasting models based on the closeness between the properties of each of the forecasting models and the (common) characteristics of the predictor data streams and elements stored in the respective clusters; See Ignatyev – See par 115 -  The process or sub-process (identified as step or stage 420) to determine a demographic characteristic may include the following steps or stages: [0116] 420A—for the purpose of determining the most likely or expected value of the characteristic for a purchaser of a specific product or service—access data regarding transactions that involved the purchase of the specific product or service—note that this set should represent a sufficiently large sample of transactions to support the reliability of the determined/inferred value of the characteristic;),
building spatial market segments (Tyagi – see par 49 - a clustering module provided with a set of clustering and pattern recognition rules, the clustering module configured to receive sets of appropriate predictor data streams and elements analyzed by the analyzer, and group the predictor data streams and elements into a plurality of clusters in accordance with the set of clustering rules such that each cluster contains appropriate predictor data streams and elements having a common data pattern, the clustering module further adapted to extract the characteristic(s) corresponding to each cluster; See par 113 -  The clustering module 18 implements a set of clustering and pattern recognition rules including but not restricted to k-means clustering rules, hierarchical techniques and Kohonen SOM based clustering rules, to classify the predictor data streams and elements into a plurality of clusters. 
in case spatial is not referring to Self-organizing maps  - See Ignatyev par 166 – segmenting customer behavior – company determining characteristics of demographics of those who activates a link; See par 178 – products purchased by persons of “nationality” [a spatial segment]; see par 179 – using statistical analysis, recommendations based on products typically purchased together by members of group to which customer belongs), 
delivering the spatial market segments to a visualization tool through an application programming interface (Ignatyev - par 166 – segmenting customer behavior – company determining characteristics of demographics of those who activates a link; See par 178 – products purchased by persons of “nationality” [a spatial segment]; See also par 62 – FIG. 2 – business data platform 208 has access to data using one more APIs; The user interfaces may include a default user interface for the service to provide access to applications and data for a user or “tenant” of the service; see par 64 - For example, the applications and functionality may include providing web-based access to business information systems, thereby allowing a user with a browser and an Internet or intranet connection to view, enter, process, or modify certain types of business information.), and 
visualizing the spatial market segmentation (Tyagi – See par 20 - The term `Kohonen SOM based clustering technique` in this specification refers to a clustering and data visualization technique whose aim is to find a set of centroids and to assign each object in a data set to the centroid that provides the best approximation of that object. See par 194 – method steps performed by computer processors and generate output and include “display monitor” and “output device”; Ignatyev – See par 80 - Associating the identified data with a specific geographic region or location (such as by determining the zip code or geographic region corresponding to the IP address or extracting zip code information from a user's shipping or billing address, and using the data to specify a location, region, census area, etc., by a mapping or other suitable process)).
It would have been obvious to combine Tyagi and Ignatyev for the same reasons as discussed with regards to claim 1 and 5.


	Ignatyev discloses the limitations:
The computer readable storage medium as recited in claim 12, wherein selecting market features associated with demand for a product category uses an unsupervised learning method (Ignateyv – See par 6 -  As an example, statistical analysis, machine learning (supervised or unsupervised), or other analytical methods may be used alone or in combination to identify one or more relevant characteristics that the purchasers of an item share).
It would have been obvious to combine Tyagi and Ignatyev for the same reasons as discussed with regards to claim 1 and 5.

Claims 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tyagi (US 2015/0088606) and Ignatyev (US 2017/0236182) and further in view of Bai (US 2012/0084118).
Concerning claim 6, Tyagi discloses including information regarding “prices” being discounted (See par 109). Ignatyev discloses having nationality data and zip code data (See par 48, 105). However, Tyagi and Ignatyev do not disclose the limitations.
Bai discloses:
Bai – see par 19 - Unit Demand includes the dollar ($) amount or other currency or value potentially available for spending from each consumer class in the certain geographical area, e.g. Unit Demand can be expressed as $ per person for residents, $ per unit area of office space for workers, $ per $1 MM in sales for shoppers in the certain geographical area. As indicated in FIG. 1, this information emanating from the CDEM is provided to a Sales Prediction Module (element 105) which then predicts sales for a new store in the certain geographical area and optionally, the impact of the new store on existing competitor stores (also known as peer stores)).
Tyagi, Ignatyev, and Bai are analogous art as they are directed to clustering/segmenting customer information (Ignatyev par 49; Ignatyev par 166; Bai Abstract).  Tyagi discloses including information regarding “prices” being discounted (See par 109). Ignatyev discloses having nationality data and zip code data (See par 48, 105). Bai improves upon Tyagi and Ignatyev by explicitly disclosing that the predictions of demand can be in dollar amount or other currency for a geographical area (see par 19). One of ordinary skill in the art would be motivated to further include explicitly using the currency for the geographical area to efficiently improve upon the clustering and predictions including price data in Tyagi and the location/zip/nationality data of Ignatyev.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of 

Concerning claim 11, Tyagi discloses having trend data, causal information, demand data, market factors for forecasting (See par 133-141). However, Tyagi does not explicty disclose the following limitation.
Ignatyev discloses:
The system as recited in claim 10, wherein the visualization tool further comprises at least 
a table that shows top market features associated with demand for a product (Ignatyev – See par 165 - using one or more of the inventive methods, it is determined that 30% of the purchases of product p.sub.i=“vacation packages to Europe” had a billing address zip code (or zip codes) associated with the location of a college campus (or campuses), and that the average age for the population residing in those zip codes was between 22 to 26 years old), 
a chart that shows spending by segment (Ignatyev – See par 165 - they may conclude that they are spending just 1% of their advertising budget to target the category “people younger than 35 years old”, but this results in 30% of customers being “people younger than 35 years old”).
Tyagi in combination with Ignatyev and Bai discloses:
a chart that shows the spending forecast (Tyagi – see par 115 - demand decomposition based on causal information (mechanisms to attribute part or whole of demand to a set of active demand-impacting causal information, determination of specification bias: residual auto-correlation, heteroskedasticity determination. forecast modulation based on imposition of a provided overlay pattern (overlaying an externally defined data pattern on top of a forecast or predictor data pattern and defining modulation indices for each external pattern and synthesizing with the forecast/predictor data streams and elements
See also Bai -  See par 21 - From these, the CDEM provides an estimate of Unit Demand in, for example, dollars ($) per person, ascribable to a particular segment of customers within that certain geographical area), and 
a map of the spatial segments (Tyagi – See par 113 -  The clustering module 18 implements a set of clustering and pattern recognition rules including but not restricted to k-means clustering rules, hierarchical techniques and Kohonen SOM based clustering rules, to classify the predictor data streams and elements into a plurality of clusters.
in case spatial is not referring to Self-organizing maps  -
See also Ignatyev par 166 – segmenting customer behavior – company determining characteristics of demographics of those who activates a link; See par 178 – products purchased by persons of “nationality” [a spatial segment]; see par 179 – using statistical analysis, recommendations based on products typically purchased together by members of group to which customer belongs
In case Ignatyev is not viewed as a “map” of spatial segments - Bai – See FIG. 3, par 19 - Unit Demand includes the dollar ($) amount or other currency or value potentially available for spending from each consumer class in the certain geographical area, e.g. Unit Demand can be expressed as $ per person for residents, $ per unit area of office space for workers, $ per $1 MM in sales for shoppers in the certain geographical area.).
It would have been obvious to combine Tyagi and Ignatyev and Bai for the same reasons as discussed with regards to claim 1 and claim 6.

Concerning claim 13, Tyagi in combination with Ignatyev and Bai disclose:
The computer readable storage medium as recited in claim 12, wherein consumer spending forecasts are determined for a local area using one or more statistical forecasting methods (Ignatyev – Se par 139-140 – demographic characteristic of annual household income can be estimated based on zip code
Bai – See par 16 - The invention integrates data from stores already existing in the certain geographic area, preferably in-store data (e.g. on-site shopper surveys, existing store sales data and the like), and external data (e.g. geographic and non-geographic data, the latter including demographic data) to generate a Customer Demand Estimation Module which can then be applied to new stores via a Sales Prediction Module to predict potential sales for the new store).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tyagi (US 2015/0088606) and Ignatyev (US 2017/0236182) and further in view of Vellido, “Segmenting the e-Commerce Market Using the Generative Topographic Mapping,” In: MICAI 2000: Advances in Artificial Intelligence, 2000, Lecture Notes in Computer Science, vol 1793, pages 470-481, Cairó O., et al. (eds)
Concerning claim 15, Tyagi in combination with Ignatyev discloses:
The computer readable storage medium as recited in claim 12, wherein building spatial market segments uses unsupervised machine learning (Tyagi – see par 49 - that each cluster contains appropriate predictor data streams and elements having a common data pattern, the clustering module further adapted to extract the characteristic(s) corresponding to each cluster; See par 113 -  The clustering module 18 implements a set of clustering and pattern recognition rules including but not restricted to k-means clustering rules, hierarchical techniques and Kohonen SOM based clustering rules, to classify the predictor data streams and elements into a plurality of clusters. 
in case spatial is not referring to Self-organizing maps  - See Ignatyev par 166 – segmenting customer behavior – company determining characteristics of demographics of those who activates a link; See par 178 – products purchased by persons of “nationality” [a spatial segment]; see par 179 – using statistical analysis, recommendations based on products typically purchased together by members of group to which customer belong; See par 6 -  As an example, statistical analysis, machine learning (supervised or unsupervised), or other analytical methods may be used alone or in combination to identify one or more relevant characteristics that the purchasers of an item share)
... with demand forecasts (Tyagi – see par 42 - classify demand behavior and automatically determine the best forecasting technique and the corresponding forecasting model; See par 143 -  receiving the properties of each of the forecasting models and the extracted characteristics of predictor data streams and elements present in each of the clusters 218; [0144] comparing the characteristics with the properties and identifying a set of forecasting models containing at least one appropriate forecasting model adapted to perform a forecast using the predictor data streams and elements 220; Ignateyev- see par 141 - the method may estimate the mean value of the income and age of customers who purchased a specific product from a web store. Here denote I(p) as the mean value of household income for all customers who purchased product p, and I(Z.sub.i) as the mean value of household income in zip codes Z.sub.i,) and competitor information (Tyagi – See par 109 – collects data from industries/competitors, including whether competitor has slashed prices; See par 110, FIG. 1A – competition data 34a).
Tyagi discloses using self-organizing maps (SOM) – “The clustering module 18 implements a set of clustering and pattern recognition rules including but not restricted to k-means clustering rules, hierarchical techniques and Kohonen SOM based clustering rules, to classify the predictor data streams and elements into a plurality of 
Vellido discloses:
wherein building spatial market segments uses unsupervised machine learning to “to build a topographical layer” (Vellido – See abstract - neural network-based Generative Topographic Mapping (GTM) (Bishop et al. 1998a, 1998b) is a statistically sound alternative to the well known Self Organizing Map (Kohonen 1982, 1995). In this paper we propose the GTM as a principled model for cluster-based market segmentation and data visualization.) 
Tyagi, Ignatyev, and Vellido are analogous art as they are directed to clustering/segmenting customer information (Ignatyev par 49; Ignatyev par 166; Vellido page 470, Abstract).  Tyagi discloses using self-organizing maps (SOM) – “The clustering module 18 implements a set of clustering and pattern recognition rules including but not restricted to k-means clustering rules, hierarchical techniques and Kohonen SOM based clustering rules, to classify the predictor data streams and elements into a plurality of clusters.” Ignatyev discloses using unsupervised learning and machine learning (see par 6) and data storage layers with multiple data objects (See par 87). Vellido improves upon Tyagi and Ignatyev by explicitly disclosing that the that topographic mapping, e.g. Generative Topographic Mapping, can be used for cluster-based market segmentation. One of ordinary skill in the art would be motivated to further include explicitly use the topographic methodology, e.g. Generative Topographic Mapping, to efficiently improve upon the clustering and predictions 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of clustering in Tyagi and using APIs and have zip code and nationality groupings of customers that uses Machine learning as disclosed in Ignatyev and to further explicitly use the topographic methodology, e.g. Generative Topographic Mapping for cluster-based market segmentation as disclosed in Vellido, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sarvari, "Performance evaluation of different customer segmentation approaches based on RFM and demographics analysis," 2016, Kybernetes, Vol. 45, No. 7, pages 1129-1157 – directed to segmentation approaches including kohnen clustering methods (See Abstract)
Hanafizadeh, “Visualizing market segmentation using self-organizing maps and Fuzzy Delphi method,” 2011, Expert Systems with Applications, Vol. 38, pages 198-205 – using self-organizing maps (SOM) and a visualization technique to cluster customers (See abstract)
Kasravi (US 2006/0136293) – directed to predict product requirements and changes clusters over time after a “specified period of time” (See Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619